TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00118-CV


                                   B. D. and S. D., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee



                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY,
            NO. 19-0743, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant B. D. has filed an “Unopposed Motion to Abate, Enter Orders to the

Court Reporter, and Recalculate Due Date for Appellant B.D.’s Brief and/or Other Relief.”

Appellant requests that the Court: (1) abate the case until his counsel obtains a complete record,

including certain sealed exhibits from the court reporter; (2) order the court reporter to provide

those sealed exhibits to counsel; (3) recalculate the due date of his brief from the date he receives

the records; and (4) enter whatever other orders the Court deems just and appropriate. We grant

the motion in part.

               The Court orders the Clerk of this Court to provide appellant’s counsel with a

copy of the Court’s sealed documents acknowledgement form and to produce a complete

reporter’s record, including copies of the sealed exhibits, to appellant’s counsel upon receipt of

the completed acknowledgment form. We further order appellant’s counsel to return the copy of
the reporter’s record to the Court when briefing in the appeal is complete. We dismiss as moot

appellant’s motion to abate and to order the court reporter to provide the sealed exhibits.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry “Ty” Wesley Barker and

Amanda Wilhelm to file appellants’ briefs no later than May 11, 2020. If the brief is not filed by

that date, counsel may be required to show cause why they should not be held in contempt of

court.

               It is so ordered on April 13, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                 2